UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7542


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNNY LEE GORE, a/k/a Manager,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:01-cr-00627-CWH-9)


Submitted:   December 6, 2012              Decided:    January 2, 2013


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johnny Lee Gore, Appellant Pro Se.      Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johnny Lee Gore seeks to appeal the district court’s

order denying his motion for bail pending a final disposition on

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                                The order is

not    appealable       unless      a   circuit     justice         or    judge    issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate      of      appealability       will       not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the    merits,      a   prisoner     satisfies           this    standard    by

demonstrating         that     reasonable        jurists      would        find    that     the

district       court’s      assessment      of    the    constitutional           claims     is

debatable      or     wrong.        Slack   v.    McDaniel,         529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

               We have independently reviewed the record and conclude

that Gore has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

deny    Gore’s      motion     to    expedite      the     decision        as     moot.      We

dispense       with    oral      argument        because      the        facts    and     legal

contentions      are     adequately      presented       in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                             2